Citation Nr: 0111557	
Decision Date: 04/20/01    Archive Date: 04/24/01

DOCKET NO.  99-13 780	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a skin rash in the 
groin area.

2.  Entitlement to service connection for a prostate 
disorder. 

3. Entitlement to service connection for a left foot 
disability.

4.  Entitlement to service connection for hypertension.

5.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a right knee 
disability.

6.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a low back disorder 
as secondary to a right knee disorder. 


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel

INTRODUCTION

The veteran had active service from June 1959 to June 1962, 
from July 1962 to July 1965, and from November 1972 to 
November 1975.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  
In December 1998, the RO, in pertinent part, denied claims of 
entitlement to service connection for a skin rash of the 
groin, an enlarged prostate, pain in the left foot, and 
hypertension; and denied an application to reopen a claim of 
entitlement to service connection for a right knee disorder.  
The veteran also appealed an RO decision in June 1999, which 
denied connection for a low back disorder as secondary to a 
right knee disorder. 

A Board decision in June 1983 denied the veteran's claims for 
service connection for a right knee disability and both 
direct and secondary service connection for a low back 
disorder.  In one of the decisions that are the subject of 
this appeal, the RO adjudicated the latter claim without 
applying the law and regulations pertaining to finality of 
unappealed RO decisions.  However, the issue is more 
appropriately framed as set forth in the ISSUE portion of 
this decision.  This is significant because the preliminary 
question of whether a previously denied claim should be 
reopened is a jurisdictional matter that must be addressed 
before the Board may consider the underlying claim on its 
merits.  Barnett v. Brown, 8 Vet. App. 1, 4, (1995), aff'd, 
Barnett v. Brown, 83 F.3d 130 (Fed. Cir. 1996).  Therefore, 
regardless of the way the RO characterized the issue, the 
initial question before the Board is whether new and material 
evidence has been presented.  

The veteran's claims of entitlement to service connection for 
skin disease of the groin area, a prostate disorder, a left 
foot disability, and hypertension; and an application to 
reopen a claim for secondary service connection for a low 
back disability, are addressed in the REMAND appended to this 
decision.



FINDINGS OF FACT

1.  A Board decision in June 1983 denied service connection 
for a right knee disorder.
 
2.  Some of the evidence received since the June 1983 Board 
decision is not  cumulative of previously considered evidence 
and is so significant that it must be considered to decide 
fairly the merits of the veteran's claim of entitlement to 
service connection for a right knee disorder.


CONCLUSIONS OF LAW

1.  The Board's June 1983 decision denying service connection 
for a right knee disorder is final.  38 U.S.C.A. §§ 7104(b), 
7105 (West 1991 & Supp. 2000); 38 C.F.R. § 20.1100 (2000). 

2.  Evidence received since the Board's June 1983 decision is 
new and material, and the veteran's claim of entitlement to 
service connection for a right knee disorder is reopened.  38 
U.S.C.A. § 5108 (West 1991); 38 C.F.R. §§ 3.156(a), 20.1105 
(2000). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes at the outset that the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000), now requires VA to assist a claimant in developing 
all facts pertinent to a claim for VA benefits, including a 
medical examination when such examination may substantiate 
entitlement to the benefits sought, as well as notice to the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the VA Secretary, that is necessary to 
substantiate the claim.  However, as to the applications to 
reopen claims for service connection for right knee and low 
back disabilities, the provisions of the VCAA do not require 
VA to reopen a claim that has been disallowed except when new 
and material evidence is presented as described in 
38 U.S.C.A. § 5108. 

A claim for service connection for a right knee disorder was 
denied by the Board in June 1983.  That Board decision is 
final.  38 U.S.C.A. § 7104.  In July 1998, the veteran 
submitted an application to reopen a claim of entitlement to 
service connection for a right knee disorder.  Because the 
Board previously denied that claim, the veteran may reopen 
the claim only if new and material evidence has been 
presented.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).

New and material evidence must be presented or secured "since 
the time that the claim was finally disallowed on any basis, 
not only since the time that the claim was last disallowed on 
the merits."  Evans v. Brown, 9 Vet. App. 273, 285 (1996).  
New and material evidence means evidence not previously 
submitted which bears directly and substantially upon the 
specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with the evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).  

New and material evidence means evidence not previously 
submitted to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2000).  
No other standard than that articulated in the regulation 
applies to the determination.  See Hodge v. West, 155 F.3d 
1356 (Fed. Cir. 1998). 
The regulation does not identify the qualities evidence must 
have to be "so significant that it must be considered in 
order to fairly decide the merits of the claim."  38 C.F.R. 
§ 3.156(a).  It is reasonable to require evidence submitted 
since the pertinent date to "contribute to a more complete 
picture of the circumstances surrounding the origin of a 
veteran's injury or disability, even where it will not 
eventually convince the Board to alter its ratings decision."  
Hodge, 155 F.3d at 1363. 

Further, when determining whether the claim should be 
reopened, the credibility of the newly submitted evidence is 
to be presumed.  Justus v. Principi, 3 Vet. App. 510 (1992). 

In the December 1998 rating decision which gives rise to this 
appeal, the RO determined that there was "no reasonable 
possibility" that the additional evidence provided by the 
veteran since 1983 could change the outcome of the case, and 
therefore the additional evidence was not new and material.  
However, the United States Court of Appeals for the Federal 
Circuit held that the "reasonable possibility" test was 
inconsistent with 38 C.F.R. § 3.156(a).  See Hodge v. West, 
155 F.3d 1356 (Fed. Cir. 1998).  In an August 1999 
supplemental statement of the case, the veteran was 
specifically informed of the provisions of 38 C.F.R. § 3.156, 
and the evidence in this case was reviewed under the new 
standard of review set forth in Hodge.  Thus, there is no 
prejudice to the veteran in proceeding with this appeal.  

The Board also notes that Hodge and following cases set forth 
a three-step analysis to be applied in determining whether 
evidence was new and material.  Elkins v. West, 12 Vet. App. 
209 (1999); Winters v. West, 12 Vet. App. 203 (1999).  The 
second step of that analysis required VA to determine whether 
the claim is well-grounded under 38 U.S.C.A. § 5107(a).  
However, in November 2000, certain provisions of the laws 
governing veterans' benefits were amended, so that a veteran 
is no longer required to submit a well-grounded claim. 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  Therefore, the portion of the 
analysis regarding determination of whether the new and 
material evidence establishes a well-grounded claim has not 
been applied by the Board. 

The service medical records, which were associated with the 
claims file at the time of the June 1983 Board decision, do 
not include an induction examination from the veteran's first 
period of service, although dental records and immunization 
records beginning in 1959 are of record.  On service 
separation examination conducted in April 1962, the veteran 
provided high school football.  The veteran reported 
occasional right knee pain on excessive exercise.  The 
examiner noted that there was no deformity or loss of motion 
of the right knee.  No abnormality of the knee was noted at 
the time of the veteran's July 1965 service separation 
examination.  
The veteran's November 1972 service induction examination 
discloses no abnormality of the knee, and the history 
compiled by the physician discloses that the veteran did not 
report any knee complaints.  No abnormality of the right knee 
was noted on the veteran's July 1975 service separation 
examination and the lower extremities and spine were noted as 
normal.  The service medical records are entirely devoid of 
any notation of a right knee disability or injury.

Additionally of record at the time of the June 1983 rating 
decision were private medical records dated in 1978, and 
statements from the veteran.

The veteran has submitted service medical records, which are 
duplicate of previously considered evidence and, therefore, 
obviously not new or material evidence.  Likewise, the 
veteran's submission of a statement previously submitted in 
1981 is not new or material, within the meaning of the cited 
legal authority. 

However, the additional post-service medical records, to 
include VA clinical records dated in 1997 and 1998, and the 
report of VA examination conducted in September 1998, while 
not including a medical opinion to support the contended 
causal relationship, show diagnoses of a right knee 
disability that was not previously of record.  The veteran 
has also submitted statements from his mother and from a 
sibling, indicating that the veteran was unable to work 
because of disabilities incurred in service, and a statement 
from a fellow former servicemember received in 1998 
statement, indicating that he observed the veteran fall and 
injure his right knee while on active duty. 

The Board finds that this later evidence received since the 
June 1983 Board decision is not cumulative of previously 
considered evidence and is so significant that it must be 
considered to decide fairly the merits of the veteran's claim 
of entitlement to service connection for a right knee 
disorder.  Hence, evidence received since the Board's June 
1983 decision is new and material, and the veteran's claim of 
entitlement to service connection for a right knee disorder 
is reopened.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. 
§§ 3.156(a), 20.1105 (2000). 


ORDER

New and material evidence having been submitted, the 
veteran's claim of entitlement to service connection for a 
right knee disorder is reopened; the appeal is granted to 
this extent only.  


REMAND

During the pendency of the veteran's appeal, the Veterans 
Claims Assistance of Act of 2000, Pub. L. No. 106-475, 114 
Stat. 2096 (2000) became effective.  This liberalizing 
legislation is applicable to the veteran's claims.  See 
Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  It 
essentially eliminates the requirement that a claimant submit 
evidence of a well-grounded claim, and provides that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim, but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  The Board finds that VCAA mandates additional 
development of the veteran's claims for service connection 
for skin, prostate, left foot, and right knee disabilities.   

                                                      I.  
Skin Disorder

The service medical records show that the veteran was seen on 
multiple occasions for a skin disorder between 1963 and 1965, 
to include a rash and papular skin lesions in the groin area.  
Subsequent service examinations (July 1965, November 1972, 
and July 1975 upon service separation) include a normal 
clinical evaluation of the veteran's skin.

Post-service medical records dated in from 1976 to 1994 are 
devoid of any findings relating to a skin disorder of the 
groin.

A December 1997 VA outpatient treatment record reflects that 
the veteran sought treatment for a skin irritation in the 
groin, and lichenified skin was noted.  At that time the 
veteran provided a history of irritation in the groin and 
pubic area since 1965.

The veteran has submitted a July 1998 statement from his 
mother, who indicated that the veteran has suffered from pain 
and sores in his groin since 1961, when he was in service.  A 
July 1998 statement from a sibling indicates that the veteran 
has suffered from "jungle rot" of the groin since he served 
overseas.  

VA clinical records in January 1998 reflect that the veteran 
complained of a problem with the skin on his scalp.  June 
1998 clinical records reflect that he veteran requested 
further evaluation of the groin irritation.

The Board finds that, while the record is devoid of a 
competent nexus opinion, as there is medical evidence of a 
skin rash of the groin during service and in more recent 
years, the veteran must be afforded a dermatology examination 
that includes an opinion that addresses the contended causal 
relationship.  Veterans Claims Assistance of Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).

                                        II.  Prostate and 
Left Foot Disorders  

The service medical records reflect a finding of an enlarged 
prostate in August 1964, and a large, boggy, and tender 
prostate in December 1964.  The service medical records also 
reflect complaints of undiagnosed left foot pain.  As the 
service medical records reflect these complaints, and the 
current medical records reflect diagnoses of enlarged 
prostate and continued complaints of left foot pain, further 
development of those claims is required.  That is, as with 
the case with the veteran's skin disorder, while the record 
does not contain medical evidence of the contended 
etiological relationships, given the medical evidence of 
inservice prostate and left foot findings and medical 
evidence dated in more recent years, the veteran must be 
afforded an examination that includes an opinion that 
addresses the contended causal relationships.  Veterans 
Claims Assistance of Act of 2000, Pub. L. No. 106-475, 114 
Stat. 2096 (2000).


                                         III.  A right knee 
disorder 

As the above Board decision reopened the veteran's claim for 
service connection for a right knee disability, it must be 
remanded to the RO for  adjudication on a de novo basis.  The 
Board also finds that, in light of the lay evidence of an 
inservice knee injury and the additional medical evidence 
showing a current knee condition, an orthopedic examination 
that includes opinions on the contended causal link is 
warranted.  Veterans Claims Assistance of Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000).

As the veteran's contends that his low back disability is 
secondary to a right knee disability, and the reopened claim 
of service connection for a right knee disability is being 
remanded for additional development and readjudication, the 
Board must defer appellate review of the application to 
reopen a claim of service connection for a low back 
disability secondary to a right knee disorder.  The Board 
further notes that, since the veteran has claimed that his 
hypertension is secondary to his "service-connected" 
disabilities, and his claims for service connection for skin, 
prostate, left foot and right knee disabilities are being 
remanded for further development, the Board must also defer 
appellate review of the claim for service connection for 
hypertension. 

Accordingly, this case is REMANDED for the following:

1.  The RO should ask the veteran for 
sufficient information to identify the 
dates and sources of VA and any non-VA 
providers of medical care who have 
evaluated or treated him for a skin 
disorder, an enlarged prostate, a left 
foot disorder, a right knee disability, 
or hypertension, including proximate to 
service or during the pendency of this 
claim (since February 1998).  After 
securing any necessary release, the RO 
should assist the veteran in requesting 
copies of such records that are not 
already on file as contemplated under the 
Veterans Claims Assistance of Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).

2.  The veteran should be offered the 
opportunity to identify or obtain records 
of any employment medical examinations, 
insurance examinations, or the like which 
might contain evidence concerning his 
disorders proximate to service. 

3.  The veteran should be afforded VA 
skin examination for the purpose of 
determining the nature and etiology of 
any skin disorder that may be present, to 
include a skin rash of the groin.  The 
claims folder must be provided to and 
reviewed by the examiner.  Any tests 
deemed necessary should be performed.  
The examiner must opine whether it is at 
least as likely as not (a 50 percent or 
more likelihood) that any skin disorder 
that is present, to include a skin rash 
or fungal infection of the groin, began 
during or is causally linked to any 
incident of active service.  

4.  The veteran should be afforded VA 
examination for the purpose of 
determining the nature and etiology of 
any current prostate disorder that may be 
present.  The claims folder must be 
provided to and reviewed by the examiner.  
Any tests deemed necessary should be 
conducted.  The examiner must opine 
whether it is at least as likely as not 
(a 50 percent or more likelihood) that 
any prostate disorder that may be present 
began during or is causally linked to any 
incident of active service.

5.  The veteran should also be afforded 
VA orthopedic examination for the purpose 
of determining the nature and etiology of 
any current left foot or right knee 
disability that may be present.  The 
claims folder must be provided to and 
reviewed by the examiner.  Any indicated 
diagnostic studies should be conducted.  
The examiner must opine whether it is at 
least as likely as not (a 50 percent or 
more likelihood) that any left foot or 
right knee disability that is present 
began during or is causally linked to any 
incident of active service.  If it is 
determined that it is at least as likely 
as not that a right knee disability began 
during or is causally linked to any 
incident of active service, the examiner 
must then opine whether it is at least as 
likely as not that the veteran's right 
knee disability caused or aggravated his 
low back disability or hypertension.

6.  After all of the veteran's claims in 
appellate status have been readjudicated, 
if any benefit requested on appeal 
remains denied, the veteran and his 
representative should be provided with a 
supplemental statement of the case 
(SSOC), which includes a summary of the 
evidence and actions taken to assist the 
veteran, and an opportunity to respond.

Thereafter, the case should be returned to the Board, if 
otherwise in order.  The Board intimates no opinion as to the 
ultimate outcome of this case.  The veteran need take no 
action unless otherwise notified.







The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).




		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals



 

